DETAILED ACTION
Claims 7-15 are pending.  
Claims 8, 12, 14 and 15 were previously allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 3/24/21, have been fully considered but are only persuasive regarding support for the new limitation in the specification (page 8) and the clarity of the added claim language (page 9).
Applicant argues on pages 9-11 that ‘Notably, in Bilas, the command is to open or close a particular circuit breaker and the response is a status indicating whether the circuit breaker is opened or closed. In other words, the response status includes similar information as the command. Further, the retransmitting of the command is based on this response status - the status of the circuit breaker intended to be changed.  In the combination, Bilas' command is analogous to Kobayashi sending of a command to control voltage, which is performed by adjusting a tap position setting. See Kobayashi at [0278]-[0279]. Bilas' response status, in the combination, is the tap position setting of Kobayashi's voltage control unit’ and therefore that the combination of Kobayashi and Bilas would have resulted in a system where ‘the same command value is dependent on the tap position setting. Thus, the asserted combination fails to teach or suggest the independent claim 7 feature’.
It is respectfully submitted that this argument is based on interpreting the combination of Kobayashi and Bilas as containing features from Bilas that are not needed for the rejection, e.g. Bilas retransmitting of the command is based on the response status (setting in the circuit breaker of Bilas).  When combining references the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981), see MPEP 2145 III, i.e. it is not necessary to combine every single feature taught by Bilas with every feature of Kobayashi.  Bilas states that ‘If a controller command is retransmitted multiple times and an unexpected status is received from the gate array 60, the controller may be programmed to display the error and may then discontinue transmitting the command thereby assuming that the circuit breaker (controller) has failed [col. 9 lines 51-64] and this concept, at least, suggests the feature to which it is mapped without specifically requiring the retransmitting of the command is based on the response status (setting in the circuit breaker of Bilas). 
Applicant argues on page 12 that ‘in the proposed combination, the features of Bilas modify the system of the primary prior art reference Kobayashi. Kobayashi relies on use of a reported tap positions. See Kobayashi at [0206]-[0207]. The Office has not explained how Kobayashi's system would be modified to remove such a feature. Removal of such a feature would render those functions of Kobayashi's system inoperable for their intended purpose’.  
It is respectfully submitted that this argument presupposes combining unneeded elements of Bilas with the elements of Kobayashi, similarly to Applicant’s argument on page 11, but as indicated above obviousness is not based on whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art; see MPEP 2145 III.  Furthermore, while the third embodiment of Kobayashi [0206]-[0207] that is cited by Applicant may rely on use of a reported tap positions, the third embodiment of Kobayashi is not cited in the current rejection.
Applicant’s argument regarding claim 11 (page 12) based on its similarity to claim 7 is unpersuasive for the same reasons given above for claim 7. 
Applicant’s argument regarding the independent claims (page 13) is moot given the continued rejection of the base claims and no reasoned argument is presented as to why these claims allegedly present additional novel features.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘calculation unit’, ‘determination unit’, ‘generation unit’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating a processor such as a central processing unit (CPU), in accordance with [0043-0044] of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. Patent Publication No. 20150340862  (hereinafter Kobayashi) in view of Bilas  U.S. Patent No. 5,231,565 (hereinafter Bilas) and further in view of Maleka et al. U.S. Patent Publication No. 20190027935 (hereinafter Maleka).
Regarding claim 7, Kobayashi teaches a centralized voltage controller [0040, Fig. 1 — a control command apparatus 1 and central management apparatus 4] that is connected, via a communication network [0040, Fig. 1 — communication path 5; 0056 —  a wired network], to a plurality of local voltage control units controlling a plurality of voltage controllers [0040, Figs. 1-2 — control apparatus 3; 0064 — control apparatus 3 has at least a CPU 31, a memory 32, a storage device 33, and a communication interface 34; 0078-0081, Figs. 2, 4, 13 — SVRs (step voltage regulators) 310 and 311 in FIG. 2 correspond to the control apparatuses 3 in FIG. 1], respectively, which is connected to a distribution line of a distribution system and controls voltage of the distribution line [0078-0081, Figs. 2, 4, 13 — SVRs 310 and 311 in FIG. 2 correspond to the control apparatuses 3 in FIG. 1… electric power substation (SS) or a power station on a distribution line], the centralized voltage controller comprising: 
a calculation unit to calculate a controlled amount for each first voltage controller that is a voltage controller to be controlled among the plurality of voltage controllers, on the basis of a measured value at each point of the distribution line [0043, Figs. 1,12 — measuring apparatus 2 is an apparatus, e.g. a switch with sensor, and acquires measurement values including various kinds of electric variables and transmits them to the other apparatuses via the communication path 5; 0045, Figs. 1, 12 — control command apparatus 1, when receiving information on a change of the power system configuration (a change notification of the system configuration) from the central management apparatus 4, selectively extracts the control apparatus 3 and the measuring apparatus 2 connected to the control apparatus 3. Then, the control command apparatus 1 calculates a control parameter to be output to the control apparatus 3 connected to the measuring apparatus 2 based on the measurement value sent from the measuring apparatus 2; 0047-0051 — a control command generation unit 114; 0060 — The measurement unit may also send measurement values of various kinds of electric variables or the like measured by itself to the control command apparatus 1]; 
a generation unit to generate a command value to be given to each of the plurality of local voltage control units on the basis of the controlled amount [0045, Figs. 1, 12 — control command apparatus 1, when receiving information on a change of the power system configuration (a change notification of the system configuration) from the central management apparatus 4, selectively extracts the control apparatus 3 and the measuring apparatus 2 connected to the control apparatus 3. Then, the control command apparatus 1 calculates a control parameter to be output to the control apparatus 3 connected to the measuring apparatus 2 based on the measurement value sent from the measuring apparatus 2; 0047-0051 —  a control command generation unit 114]; and 
a determination unit to determine, whether or not each of the plurality of voltage controllers is a second voltage controller that is a voltage controller that fails to perform control according to the command value, and set the plurality of voltage controllers except the second voltage controller to be the first voltage controller [0170, Figs. 11-12 —  measuring apparatus extraction unit 112a in a processing unit 111a of a control command apparatus 1a stores the control apparatus ID of a failed control apparatus 3 in failed apparatus information 124. Further, the measuring apparatus extraction unit 112a excludes the failed control apparatus 3], wherein 
the command value is a change amount in a tap position [0044 — control apparatus 3 is, e.g. a transformer with a tap such as an LRT or an SVR, and changes a parameter of its own tap or the like according to a control parameter contained in a control command transmitted from the control command apparatus 1].
But Kobayashi fails to clearly specify that on the basis of the command value, whether or not each of the plurality of controllers is a second controller that is a controller that fails to perform control according to the command value and that in response to determining that the generation unit generated the same command value a determined number of times or more continuously, the determination unit determines that the controller associated with the command value is the second controller; and a measured value of voltage.
However, Bilas teaches that on the basis of the command value, whether or not each of the plurality of controllers is a second controller that is a controller that fails to perform control according to the command value and that in response to determining that the generation unit generated the same command value a determined number of times or more continuously, the determination unit determines that the controller associated with the command value is the second controller [col. 8 line 59 – col. 9 line 20, Fig. 2 — controller 32 (generation unit) initiates all communications to the gate array 60 (controller component) by sending a two byte message… The controller commands are to read the motor, read the contact status, open a selected breaker or close a selected breaker (controller); col. 9 lines 51-64 —  If a controller command (generation unit command) is retransmitted multiple times and an unexpected status is received from the gate array 60, the controller may be programmed to display the error and may then discontinue transmitting the command thereby assuming that the circuit breaker (controller) has failed (is a second controller)].
Kobayashi and Bilas are analogous art.  They relate to power management systems, particularly with component failure detection mechanisms.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power control apparatus and system, as taught by Kobayashi, by incorporating the above limitations, as taught by Bilas.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid determining that a controller has failed based on a single failed command and thus avoid requiring unneeded control changes or maintenance based on brief problems, e.g. intermittent communication.  
But the combination of Kobayashi and Bilas fails to clearly specify a measured value of voltage.
However, Maleka teaches a measured value of voltage [0122-0123 — apparatus 10 for monitoring oscillations comprises plural waveform measurement apparatus 36 with each waveform measurement apparatus 36 being present at a respective one of the plural locations where measurements are made with voltage and current transformers 32, 34. The waveform measurement apparatus 36 comprises an Alstom Reason RPV311 digital fault recorder from Alstom Grid which is operative to continuously acquire output signals from the local voltage and current transformers 32, 34; 0147-0150, Fig. 4 — Each substation 82 comprises apparatus 84 which is configured to filter and down-sample three phase voltage and current measurements as described above…  FIG. 4 shows an analogue voltage or current signal along with data sample points as per operation of measurement apparatus comprised in the substations 82, 102].
Kobayashi, Bilas and Maleka are analogous art.  They relate to power management systems, particularly with component failure detection mechanisms.
Therefore before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to simply substitute known voltage measurement for the generic measurement of electric variables of Kobayashi and Bilas for the predictable result of a power control apparatus and system responsive to voltage measurements.
Regarding claim 9, the combination of Kobayashi, Bilas and Maleka teaches all the limitations of the base claims as outline above.
Further, Kobayashi teaches a centralized voltage controller [0040, Fig. 1 — a control command apparatus 1 and central management apparatus 4] and 
a determination unit to determine, whether or not each of the plurality of voltage controllers is a second voltage controller that is a voltage controller that fails to perform control according to the command value, and set the plurality of voltage controllers except the second voltage controller to be the first voltage controller [0170, Figs. 11-12 —  measuring apparatus extraction unit 112a in a processing unit 111a of a control command apparatus 1a stores the control apparatus ID of a failed control apparatus 3 in failed apparatus information 124. Further, the measuring apparatus extraction unit 112a excludes the failed control apparatus 3].
Further, Maleka teaches that determination unit sets the apparatus that has been determined to be the second apparatus for a lapse of a determined time to be the first apparatus [0019-0023 — measurement interruption may take the form of a fault… The fault condition signal may be generated for a predetermined period (after which the signal is cleared - determined time to be the first apparatus). The predetermined period may be set in dependence on the time taken to clear a fault causing the fault condition, such as a branch of a tree touching a line. For example the predetermined period may be set at 200 ms in view of the majority of faults being cleared in less than this period].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power control apparatus and system, as taught by the combination of Kobayashi, Bilas and Maleka, by incorporating the above limitations, as taught by Maleka.  
One of ordinary skill in the art would have been motivated to do this modification in order to resume operation of a system caused by a brief fault promptly thus avoiding, as suggested by Maleka [0023].  
Regarding claim 11, Kobayashi teaches a centralized voltage control system [0040, Fig. 1 — power system control system 6 includes a control command apparatus 1, at least one measuring apparatus 2, at least one control apparatus 3, a central management apparatus 4] comprising: 
a plurality of voltage controllers connected to a distribution line of a distribution system to control voltage of the distribution line [0040, Figs. 1-2 — control apparatus 3; 0078-0081, Figs. 2, 4, 13 — SVRs (step voltage regulators) 310 and 311 in FIG. 2 correspond to the control apparatuses 3 in FIG. 1… electric power substation (SS) or a power station on a distribution line]; 
a plurality of local voltage control units to control the plurality of voltage controllers, respectively [0040, Figs. 1-2 — control apparatus 3; 0064 — control apparatus 3 has at least a CPU 31, a memory 32, a storage device 33, and a communication interface 34; 0078-0081, Figs. 2, 4, 13 — SVRs (step voltage regulators) 310 and 311 in FIG. 2 correspond to the control apparatuses 3 in FIG. 1]; and a centralized voltage controller connected to the plurality of local voltage control units via a communication network [0040, Figs. 1-2 — power system control system 6 includes a control command apparatus 1, at least one measuring apparatus 2, at least one control apparatus 3, a central management apparatus 4… communication path 5; 0056 —  a wired network] 
and this claim is otherwise rejected under the same rationale as claim 7. 
Regarding claim 13, the combination of Kobayashi, Bilas and Maleka teaches all the limitations of the base claims as outline above.
Further, Kobayashi teaches a centralized voltage control system [0040, Fig. 1 — power system control system 6 includes a control command apparatus 1, at least one measuring apparatus 2, at least one control apparatus 3, a central management apparatus 4]
and this claim is otherwise rejected under the same rationale as claim 9.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kobayashi, Bilas and Maleka in view of Berroteran et al. U.S. Patent Publication No. 20160146191 (hereinafter Berroteran).
Regarding claim 10, the combination of Kobayashi, Bilas and Maleka teaches all the limitations of the base claims as outline above.
Further, Kobayashi teaches that the plurality of local voltage control units includes a second unit that is a local voltage control unit [0040, Figs. 1-2 — control apparatus 3; 0064 — control apparatus 3 has at least a CPU 31, a memory 32, a storage device 33, and a communication interface 34; 0078-0081, Figs. 2, 4, 13 — SVRs (step voltage regulators) 310 and 311 in FIG. 2 correspond to the control apparatuses 3 in FIG. 1] that does not transmit a tap position set in the voltage controller to be controlled to the centralized voltage controller [0040, Figs. 1-2 — power system control system 6 includes a control command apparatus 1, at least one measuring apparatus 2, at least one control apparatus 3, a central management apparatus 4… communication path 5; 0056 —  a wired network; 0044 — if the control apparatus 3 is an SVR or LRT, the control variable includes a tap number (transformer ratio), a step-up value of a voltage based on the tap number or the like — the tap position/number is not transmitted to the centralized voltage controller].
But the combination of Kobayashi, Bilas and Maleka fails to clearly specify a first unit that is a local voltage control unit that transmits a tap position set in the voltage controller to be controlled to the voltage controller.
However, Berroteran teaches a first unit that is a local voltage control unit that transmits a tap position set in the voltage controller to be controlled to the voltage controller [0041 — tap changer 270 may continuously send its tap position to the converter controller 262. Further, the tap changer 270 may change its tap position in response to reactive current (or grid voltage change or active current) that causes the transformer secondary voltage to change. The converter controller 262 can then use the tap position to calculate a primary voltage of the primary winding 235].
Kobayashi, Bilas, Maleka and Berroteran are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power control apparatus and system, as taught by the combination of Kobayashi, Bilas and Maleka, by incorporating the above limitations, as taught by Berroteran.  
One of ordinary skill in the art would have been motivated to do this modification in order to potentially improve voltage control by providing additional tap position data, as taught by Berroteran [0041].  In addition, it would be obvious to apply the known technique of transmitting tap position data to a voltage controller, as taught by Berroteran, to the power control apparatus and system, as taught by the combination of Kobayashi, Bilas and Maleka, to confirm tap position data to a control system and improve voltage control.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119